Case: 21-50745       Document: 00516208063            Page: 1      Date Filed: 02/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                                        United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                   No. 21-50745                                February 18, 2022
                               consolidated with                                  Lyle W. Cayce
                                   No. 21-50746                                        Clerk
                                 Summary Calendar


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Luis Alvarado-Perez,

                                                               Defendant—Appellant.


                   Appeals from the United States District Court
                        for the Western District of Texas
                                No. 4:21-CR-123-1
                                No. 4:21-CR-153-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Luis Alvarado-Perez appeals his conviction and sentence for illegal
   reentry after removal under 8 U.S.C. § 1326(a) and (b)(1), along with the


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-50745       Document: 00516208063           Page: 2     Date Filed: 02/18/2022




                                      No. 21-50745
                                    c/w No. 21-50746

   revocation of the term of supervised release he was serving at the time of the
   offense. Because his appellate brief does not address the validity of the revo-
   cation or the revocation sentence, he has abandoned any challenge to that
   judgment. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Alvarado-Perez contends that treating a prior conviction that in-
   creases the statutory maximum under § 1326(b) as a sentencing factor, rather
   than as an element of the offense, violates the Constitution. He correctly
   concedes that that argument is foreclosed by Almendarez-Torres v. United
   States, 523 U.S. 224 (1998), but states that he wishes to preserve it for further
   review. The government has filed an unopposed motion for summary affirm-
   ance or, in the alternative, for an extension of time to file its brief.
          As the government asserts and Alvarado-Perez concedes, the sole
   issue on appeal is foreclosed by Almendarez-Torres. See United States v. Per-
   vis, 937 F.3d 546, 553–54 (5th Cir. 2019). Because the government’s position
   “is clearly right as a matter of law so that there can be no substantial question
   as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969), summary affirmance is proper.
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgments are AFFIRMED. The government’s alternative motion for
   an extension of time is DENIED as unnecessary.




                                            2